ORDER
The Court referred the petition for disciplinary action in the above case to the Circuit Court for Montgomery County to be heard and determined by Judge Paul McGuckian. Following a hearing, Judge McGuckian issued findings of fact and conclusions of law.
Thereafter the record of the hearing was transmitted to the Court of Appeals. After the filing of exceptions and a recommendation for sanction, the Court heard oral argument from attorneys for the petitioner and respondent.
NOW, THEREFORE, it is this 10th day of April, 2002,
*505ORDERED, by the Court of Appeals of Maryland, that the petition for disciplinary action be, and it is hereby, DISMISSED.